DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2 and 4-13 are currently pending with claims 7-13 being previously withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bogusiewicz et al. US Patent 5,427,096 (hereinafter Bogusiewicz) in view of Montecalvo et al. US Patent 5,330,527 (hereinafter Montecalvo) and in further view of McAdams et al. US Publication 2003/0134545 (hereinafter McAdams).
Regarding claim 2, Bogusiewicz a bioelectrode (Figures 3-5) comprising a silver coating layer (column 3 lines 39-57 which mentions silver particles) provided on a conductive electrode (column 3 lines 61-65 which details a second conductive layer made of carbon, though does not detail that it is dispersed in silicone rubber), wherein the conductive silicone rubber electrode is contains conductive carbon particles (column 3 lines 61-65), the silver coating layer is composed of silicone rubber and at least one of agglomerated silver powder and flake-like silver powder (column 3 lines 39-57), and the silver coating layer has a thickness of 18 um to 80 um (column 9 lines 32-35 which details the thickness to be 50 microns), the silver coating layer has electrical conductivity and ionic conductivity (column 3 lines 50-55 which details also adding silver chloride particles to the silver layer which is ionic in nature), and that the surface of the silver coating layer is brought into contact with a living body (column 10 lines 16-36 which discloses that the adhesive is not required between the silver layer and the skin and can in fact be utilized elsewhere or with tape to keep the silver layer of the electrode contacting skin). Wet and dry electrodes are known art recognized equivalents and provide known and predictable results as Bogusiewicz suggests for either option). Bogusiewicz however is silent on the conductive electrode specifically being carbon within silicone rubber though does mention that the carbon particles instead of being a separate layer can be part of the silicone/silver layer (column 3), which at a minimum suggests dispersing carbon particles within silicone was known.
Montecalvo teaches a similarly designed medical electrode that includes dispersing carbon particles in silicone rubber (element 14 at column 4 lines 11-17). It would have been obvious to the skilled artisan before the effective filing date to utilize the silicone rubber with the carbon as taught by Montecalvo in lieu of a layer exclusively of carbon of Bogusiewicz as they are ultimately art recognized equivalents of each other and the addition of the silicone rubber affords an increase in mechanical stability and can also decrease the cost as less carbon particles are likely to be utilized during the manufacturing process. 
Bogusiewicz though teaches the use of alkali metal ions (but does not detail the use of chloride salt to obtain the ions (column 9 lines 55-60). McAdams teaches a biomedical electrode that includes a conductive adhesive that uses chloride salts of alkali metals for ionic conductivity (sodium chloride as per [0048]). It would have been obvious to the skilled artisan before the effective filing date to utilize the chloride salt (ions) as taught by McAdams in lieu of the alkali metal (ions) of Bogusiewicz in order to increase the ionic conductivity with the addition of the salt.
Regarding claim 3, Bogusiewicz discloses that ions exist between particles of the silver powder to allow the silver coating layer to have the ionic conductivity (AgCl mentioned in column 3 lines 50-55 which is a compound of ions). 
Regrading claim 4, see contents of rejected claim 2 above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bogusiewicz in view of Montecalvo and McAdams, and in further view of Hagar et al. US Publication 2018/0215941 (hereinafter Hagar).
Regarding claim 5, Bogusiewicz discloses silver powder (column 3 lines 49-57, which is likely the agglomerated powder) but is silent comprises both the agglomerated silver powder and the flake-like silver powder. The Applicant includes no criticality as to why one powder or another is preferable let alone when in combination. Further, it appears that the difference between the two powders is their sizing. However, based on the disclosure there is an overlap in sizing between the two (agglomerated powder and flake-like powder) of a particle size of 4-8microns. Given the above, Hagar specifically teaches flake-like and particles of silver that can be sized anywhere from 0.5-100microns (Figure 1, [0007] and claim 1). It would have been obvious to the skilled artisan before the effective filing date to utilize the silver particles as taught by Hagar with the device of Bogusiewicz as a matter of design choice given the particle sizing overlaps and that the Applicant provides no insight as to why one is better than the other let alone how they actually differ in structure.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bogusiewicz in view of Montecalvo and McAdams, and in further view of Rollman et al. US Patent 5,370,116 (hereinafter Rollman).
Regarding claim 6, Bogusiewicz as modified by Montecalvo and McAdams disclose wires to connect the electrodes in the correct location (opposite side of the conductive silicone rubber electrode), but are both silent on it being a flexible printed wiring board. Rollman teaches an ECG monitoring device that includes connecting the electrodes 5 to a processor via a flexible printed wiring board is provided as a signal transmission member (element 6 which is a printed conductive trace, see also column 6 lines 2-4). It would have been obvious to the skilled artisan before the effective filing date to utilize the printed wiring board as taught by Rollman in lieu of the wires as taught by Bogusiewicz as they are art recognized equivalents of each other and would have provided the same predictable results of electrically connecting the components. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794